Dismissed; Opinion Filed August 19, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00465-CV

             IN THE INTEREST OF D.P.B. AND D.Z.B., MINOR CHILDREN

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-05-12682

                             MEMORANDUM OPINION
                          Before Justices Myers, Molberg, and Carlyle
                                   Opinion by Justice Myers
       Before the Court is appellant’s August 14, 2019 motion for voluntary dismissal in which

he states he no longer seeks to pursue this appeal. We grant the motion and dismiss this appeal.

See TEX. R. APP. P. 42.1(a)(1).




                                                /Lana Myers/
                                                LANA MYERS
                                                JUSTICE

190465F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF D.P.B. AND                     On Appeal from the 303rd Judicial District
 D.Z.B., MINOR CHILDREN                            Court, Dallas County, Texas.
                                                   Trial Court Cause No. DF-05-12682.
 No. 05-19-00465-CV                                Opinion delivered by Justice Myers,
                                                   Justices Molberg and Carlyle participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Yanika Daniels recover her costs, if any, of this appeal
from appellant Derrick Battie.


Judgment entered this 19th day of August, 2019.




                                             –2–